Title: To George Washington from Peyton Randolph, 3 May 1756
From: Randolph, Peyton
To: Washington, George



Dear Colo.
May. 3. 1756.

Some public spirited Gentlemen have done me the honor to fix upon me as their leader, till we can come to the place where you command; when we shall be very glad to follow such orders, as you shall think most conducive to the public good. Our number, I guess, will be about thrree hundred, & we hope to have the pleasure of seeing you before the last of this Month. I am Dear Colo. yours to command

Peyton Randolph

